Citation Nr: 0317999	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder 
claimed as secondary to service-connected back disability.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to July 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 Department of Veterans 
Affairs (VA) rating decision in part of which the regional 
office (RO) denied entitlement to service connection for a 
nervous disorder claimed as secondary to the veteran's 
service-connected disability from a back disorder.

In December 2000, the Board remanded the claim herein under 
consideration to ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current disability from a 
neuropsychiatric disorder, variously diagnosed as major 
depression, schizoaffective disorder, and bipolar disorder.

4.  The veteran did not incur a neuropsychiatric disorder 
during his active military service, nor was any such disorder 
aggravated during his military service.

5.  The veteran's neuropsychiatric disorder is not 
proximately due to or the result of his service-connected 
disability from a low back disorder.

6.  The veteran has current disability from a 
neuropsychiatric disorder diagnosed variously as major 
depression, schizoaffective disorder, and bipolar disorder, 
that has been aggravated by his service-connected low back 
disability.




CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to direct service connection 
for an acquired neuropsychiatric disorder.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002). 

3.  The veteran is entitled to service connection for an 
acquired neuropsychiatric disorder variously diagnosed as 
major depression, schizoaffective disorder, and bipolar 
disorder, to the extent that the associated disability has 
been aggravated by his service-connected disability from a 
low back disorder.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  Also, disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2002).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence that establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence that indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

Service connection may be granted for nonservice-connected 
disability which is proximately due to and the result of 
service-connected disability or "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Therefore, based on the holding 
in Allen, service connection for a psychiatric disability 
could be granted not only if the veteran's service-connected 
back disorder caused a psychiatric disability, but also if 
his service-connected low back disability has aggravated a 
psychiatric disability, with compensation being paid to the 
extent of such aggravation.

The veteran's service medical records do not show that he had 
complaints, diagnoses, or treatment for an acquired 
neuropsychiatric disorder.  At the time of his June 1981 
medical examination for separation from service, an examiner 
reported that the veteran had no abnormal clinical symptoms 
of a psychiatric disorder.  In a report of medical 
examination in January 1985 for service in the Army reserve, 
another examiner also indicated no psychiatric abnormality.  

The earliest dated documentation contain the claims file of 
symptoms of a neuropsychiatric disorder was made in 1987, 
approximately six years after the veteran's separation from 
service.

However, the veteran does have service-connected disability 
from a low back disorder that is painful and debilitating, 
and is rated 60 percent, the highest rating under 38 C.F.R. 
§ 4.71, Diagnostic Code 5293.  He also has disability from an 
acquired neuropsychiatric disorder that has been variously 
diagnosed as major depression, schizoaffective disorder, and 
bipolar disorder.  The veteran has asserted that his 
disability from an acquired neuropsychiatric disorder is 
either the result of his service-connected disability or has 
been aggravated by his service connected disability.

For the following reasons and bases, the Board finds that the 
veteran's disability from an acquired neuropsychiatric 
disorder, variously diagnosed as major depression, 
schizoaffective disorder, and bipolar disorder, although no 
incurred in service nor proximately due to or the result of 
service-connected disability, has been aggravated by his 
service-connected disability from a low back disorder.  
Therefore, the Board concludes that, to the extent of such 
aggravation, the veteran is entitled to service connection 
for the neuropsychiatric disorder.

In a letter dated in September 1997, Manuel Martinez, MD., a 
private physiatrist, reported that the veteran had been 
treated at a rehabilitation center since October 1995.  The 
physiatrist reported that the veteran was being treated for a 
lumbosacral disc herniation without much success.  Further, 
the psychiatrist reported that the veteran had a chronic 
neuropsychiatric condition that had been worsening due to 
chronic low back pain.  In the physiatrist's opinion, the 
veteran was totally and permanently disabled. 

Pursuant to the veteran's claim for service connection for a 
nervous disorder secondary to his service-connected low back 
disorder, he was afforded a VA neuropsychiatric examination 
in November 1999.  The examination report documents the 
veteran's complaints of back pain and aggressivity.  The 
examiner reported a diagnosis of schizoaffective disorder.  
The veteran's psychosocial stressors were reported as 
"unspecified."  In an addendum dated in March 2000, the 
same examiner reported that there was no psychiatric problem 
related to the veteran's back disorder and concluded that the 
veteran's neuropsychiatric disability is not secondary to his 
service-connected back condition.  The examiner did not 
address the question of aggravation of the nonservice-
connected neuropsychiatric disorder by the service-connected 
back disorder.

In a case summary received by the RO in July 2000, Ricardo A. 
Fumero, a psychiatrist who had treated the veteran from 
September 1992 to October 1998, reported that the veteran had 
a history of back injury and back pain that caused him 
frustration and irritability.  The veteran reported being 
angry because he had to depend on other people to do simple 
tasks.  His current complaints included bouts of 
disorientation, anxiety, depression,  insomnia, and recurrent 
suicidal ideas.  His memory and intellectual functions had 
deteriorated.  His attention and concentration were 
diminished.  The examiner listed as the veteran's stressors 
his physical limitations due to his low back condition, 
problems with his social environment, and loneliness.  The 
examiner further reported his opinion that the veteran's 
emotional condition was related to his physical condition, as 
that condition caused him frustration and severe pain, 
intolerance, that aggravated his emotional condition.

In a letter received in July 2000, Noemi Varela Rosario, MD., 
a rheumatologist who had been treating the veteran for back 
pain due to lumbosacral disc herniation, reported that the 
treatment had not been effective.  The rheumatologist 
reported that such circumstances had affected the veteran's 
response to psychiatric treatment and were "compounding" 
his depression and anxiety from the underlying problem.

The Board has reviewed the entire record and finds that the 
veteran's current disability from an acquire neuropsychiatric 
disorder was neither incurred in or aggravated during his 
active military service.  This finding is based on service 
medical records showing no documentation of complaints, 
diagnoses, or treatment for a neuropsychiatric disorder.  The 
veteran was clinically normal psychiatrically at the time of 
his separation from service.  Further, the onset of 
neuropsychiatric symptoms was many years after his separation 
from service.

Therefore, the Board concludes that he is not entitled to 
direct service connection for an acquired neuropsychiatric 
disorder.  Further, based on the conclusions reported after 
the November 1999 VA neuropsychiatric examination, the Board 
finds that the veteran's acquired neuropsychiatric disorder 
is not proximately due to or the result of his service-
connected low back disability.

Nonetheless, the Board finds that the preponderance of the 
evidence supports the veteran's claim that he has current 
disability from a neuropsychiatric disorder that has been 
aggravated by his service-connected disability from a back 
disorder.  Therefore, the Board concludes, pursuant to the 
holding in Allen, supra, that the veteran is entitled to 
service connection for his nervous disorder, variously 
diagnosed as major depression, schizoaffective disorder, and 
bipolar disorder, only to the extent that his 
neuropsychiatric disability has been aggravated by his 
service-connected back disorder.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
rating decision, the statement of the case, the December 2002 
supplemental statement of the case which included regulations 
implemented pursuant to the VCAA, and a letter from the RO 
dated in April 2001.

The veteran has been informed of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtain 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claims he filed, 
his Notices of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The veteran has been afforded 
appropriate VA examinations during the pendency of his claim.  
No further examinations are necessary to make a decision on 
his claims.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Service connection for an acquired neuropsychiatric disorder 
as incurred in or aggravated during active military service 
is denied.

Service connection for an acquired neuropsychiatric disorder 
claimed as proximately due to or the result of service-
connected disability is denied.

Service connection for the veteran's acquired 
neuropsychiatric disorder is granted only to the extent that 
the associated disability has been aggravated by the 
veteran's service-connected low back disorder.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

